DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11-18 are pending.
Claim 10 is cancelled.


Response to Amendment
The amendment, filed 28 April 2022, is fully responsive.

Applicant’s amendments to the claims 4-5, 8, 11-13 and 15-18 have overcome each and every objections previously set forth. The objections, previously set forth, of the claims 4-5, 8, 11-13 and 15-18 have been withdrawn. 

Applicant’s amendments to the claims 1 and 6 have not overcome each and every objections previously set forth. See Claim Objection section below for details.

Applicant’s amendments to the claims 6, 8 and 15-17 have overcome each and every invocation of claim interpretation under 112(f) previously set forth. The invocation of claim interpretation under 112(f), previously set forth, of the claims 6, 8 and 15-17 have been withdrawn. 

Applicant’s amendments to the claims 1-9 and 11-18 have overcome each and every 112(b) rejection previously set forth. The 112(b) rejection, previously set forth, of the claims 1-9 and 11-18 have been withdrawn. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejections of the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 1 is objected to because of the following informalities: “the each of the at least one virtual smart home device” in line 5 should read “each of the at least one virtual smart home device”; and “each of the plurality of virtual rooms” in line 6 should read “the each of the plurality of virtual rooms”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “the each of the at least one virtual smart home device” in line 6 should read “each of the at least one virtual smart home device”; and “each of the plurality of virtual rooms” in line 7 should read “the each of the plurality of virtual rooms”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2019/0004677 A1), hereinafter ‘Madonna’, in view of Killian et al. (US 2012/0266095 A1), hereinafter ‘Killian’.

Regarding claim 1, Madonna teaches:
A control method for a smart home device, comprising: (Madonna: [0005] “The present disclosure relates generally to device control and more specifically a user interface to control devices in a home automation system.”; [0050] “Additionally, it should be understood that the steps described above may be implemented in hardware, software (embodied as a non-transitory electronic device-readable medium including software), firmware, or a combination thereof.”; Claim 20 “A non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to: …”)
establishing a virtual usage scenario, wherein the virtual usage scenario comprises a plurality of virtual rooms, each of the plurality of virtual rooms is bound to at least one virtual smart home device, and a real smart home device corresponding to the each of the at least one virtual smart home device is arranged in a real room corresponding to each of the plurality of virtual rooms; (Madonna: [0013] “Specifically, in one embodiment, a remote control, mobile device or dedicated touch screen unit (e.g., an in-wall 1-gang touch screen unit, a wall mounted unit, etc.), displays a virtual room that corresponds to a physical room on a touch screen display.  The virtual room includes representations of devices that correspond to devices in the physical room, representations of boundaries of the physical room, and representations of furnishings present in the physical room.  The representations of devices are organized into a sequence, and initially a representation of a first device is selected (e.g., by default) from the sequence.  The remote control, mobile device or dedicated touch screen unit displays on the touch screen display an indication of the selected representation of the first device, and a designated control region separate from the selected representation of the first device.  In response to receiving user input in the designated control region indicating a change of state, the remote control, mobile device or dedicated touch screen unit communicates with and causes a change to a state of a service provided by the first device, and updates the appearance of the virtual room to change appearance of the selected representation of the first device, appearance of the representations of boundaries and appearance of the representations of furnishings, to reflect the changed state of the service provided by the first device.”; [0038] “The software on the remote control 140, the app 162 on the mobile device 160 or the software on the dedicated touch screen unit 165 may present a virtual room-based user interface for controlling the home automation system 100, which includes one or more virtual rooms that each show a photo-realistic depiction of a corresponding physical room of the structure.”) [The physical room reads on “a real room”, and the virtual rooms reads on “a plurality of virtual rooms”. Any one of the devices in the physical room reads on “a real smart home device”, the combination of corresponding representation of the any one of the devices on the touch screen display and the controls on the touch screen display reads on “at least one virtual smart home device”, and the virtual room including the representation of the devices in the room, virtually associated with the room, reads on “each of the plurality of virtual rooms is bound to at least one virtual smart home device”. The displayed virtual room with representations of devices and designated control region to control the devices along with the sequence reads on “a virtual usage scenario”.]

Madonna does not explicitly teach: acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room, the switching operation is used for replacing the binding relationship between the real smart home device corresponding to the first virtual smart home device and the real room corresponding to the first virtual room; and arranging the first virtual smart home device to the second virtual room according to the switching operation; wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room.
Killian teaches:
acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room, the switching operation is used for replacing the binding relationship between the real smart home device corresponding to the first virtual smart home device and the real room corresponding to the first virtual room; and arranging the first virtual smart home device to the second virtual room according to the switching operation, wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room. (Killian: [0053], figure 2 “Referring back to FIG. 2, control screen 204 is the primary control screen presented to the user, and allows the user to view a plurality of room control objects 206a-206n, which correspond to the rooms in the controlled environment. Each room control object 206a-206n corresponds to one of the rooms, and is associated with executable commands that retrieve an underlying interface sublevel to display a screen that identifies the controllable system components located within the room. By activating one of the room control objects 206a-206n, a user thereby is able to select a particular room for purposes of controlling the system components contained in that room.”; [0056], figure 3 “As discussed above, when a room control object 206a-206n is activated, a control screen for the corresponding room is presented. FIG. 3 illustrates an embodiment of a room control screen 300 that is presented by portable controller 108 upon activation of a room control object 206a-206n. Room control screen 300 provides control options for controlling a family room as shown in the interface level identification field 302.”; [0057] “Room control screen 300 includes a video control object 304a, an audio control object 304b, a lighting control object 304c, and an environment control object 304d. Video control object 304a is associated with executable commands for controlling a video system in the room. Audio control object 304b is associated with executable commands for controlling an audio system in the room. Lighting control object 304c is associated with executable commands for controlling room lighting. Environmental control object 304d is associated with executable commands for controlling a HVAC system in the room. Additional control objects can be included to control other types of devices and/or applications within a specific room.”) [The user going to the select room screen, as illustrated in figure 2, to selecting a room reads on “acquiring a switching operation performed by a user”. Any one of the rooms, as illustrated in figure 2, reads on “the first virtual room”. Any one of the a video control object, an audio control object, a lighting control object, and an environment control object, as illustrated in figure 3, that are present in multiple rooms reads on “the first virtual smart home device”. The any one of the video control object, the audio control object, the lighting control object, and the environment control object that would appear upon selecting another room of the multiple rooms reads on “switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room”. For example, the lighting control object appears on the family room screen, as illustrated in figure 3, also appears on the master bedroom screen when the master bedroom is selected by the user reads on “arranging the first virtual smart home device to the second virtual room according to the switching operation, wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room”.]

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna and Killian before them, to modify the home automation system that controls devices in rooms of a home using a user interface to incorporate allowing a user to select a room to control devices in that room using a hierarchical relationship of the home with underlying interface sublevels corresponding to the rooms in the home, and then devices in each of the rooms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide the user to control devices in the selected room that would not falsely control devices in the rooms that are not selected (Killian: [0010] “User interfaces provide increased flexibility and versatility to remote control units, and can be used to control consumer electronic (CE) devices, such as televisions, digital video device (DVD) players, and compact disc (CD) players. Most remote control units include fixed, "hard key" formats, which cannot be easily reconfigured to support multiple types of CE devices.”; [0051] FIG. 2 illustrates a hierarchical control interface 200 in accordance with an embodiment of the present invention. Control interface 200 is based on a hierarchical representation of a controlled environment (e.g., a user's house) with underlying interface sublevels corresponding to rooms in the controlled environment, and then system components in each of the rooms. As suggested by the interface level identification field 202, control interface 200 enables a user to select a room to control the system components located within the room.”)

Regarding claim 6:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 9, Madonna and Killian teach all the features of claim 1.
Madonna further teaches:
A terminal device, comprising: at least one processor, and a memory connected to the at least one processor; wherein the memory stores an instruction that is executed by the at least one processor, and the at least one processor implements the method according to claim 1 by executing the instruction stored in the memory. (Madonna: [0050] “Additionally, it should be understood that the steps described above may be implemented in hardware, software (embodied as a non-transitory electronic device-readable medium including software), firmware, or a combination thereof.”; Claim 20 “A non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to: …”)

Regarding claim 13, Madonna and Killian teach all the features of claim 1.
Madonna further teaches:
wherein each of the at least one virtual room is a three-dimensional image corresponding to the real room. (Madonna: [0038], figure 2 “The software on the remote control 140, the app 162 on the mobile device 160 or the software on the dedicated touch screen unit 165 may present a virtual room-based user interface for controlling the home automation system 100, which includes one or more virtual rooms that each show a photo-realistic depiction of a corresponding physical room of the structure.”; [0039], figure 2 “FIG. 2 is a view 200 of an example tablet computer showing on a touch screen display thereof an example virtual room 210 of an example "large screen" virtual room-based user interface.”)

Regarding claim 18, Madonna and Killian teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 13 and is rejected using the same teachings and rationale.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Madonna, in view of Killian, further in view of Anderson (US 2019/0043260 A1), hereinafter ‘Anderson’, further in view of ZHANG et al. (US 2016/0125880 A1), hereinafter ‘Zhang’.

Regarding claim 2, Madonna and Killian teach all the features of claim 1.
Madonna and Killian do not explicitly teach: wherein acquiring the switching operation performed by the user for the virtual usage scenario comprises: detecting voice information input by the user, wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound; and executing the switching operation according to the voice information.
Anderson teaches:
wherein acquiring the switching operation performed by the user for the virtual usage scenario comprises: detecting voice information input by the user, … ; and executing the switching operation according to the voice information. (Anderson: [0027] The AR platform 105 may detect (e.g., utilizing data obtained from sensors of the sensor array 120 and/or wearable device 110) one or more user interactions to create virtual bindings 135A-B, connect or associate the bindings 135A-B to physical ("real") object 130P (e.g., physical object 131P), virtual objects 131V, and/or instrumented object 131I.  The user interactions may include air and touch gestures performed by user 108 and/or voice commands issued by the user 108.  For example, the user 108 may use voice commands to assign attributes to a binding 135 or to choose events and physics for specific sessions and setups, and the user 108 may use gestures to select and manipulate a binding 135.”; [0028] In the example of FIG. 1, the user 108, via interaction with AR platform 105, created virtual binding 135A and connected or associated the binding 135A with virtual object 131V-1 and physical object 131P.  Additionally, the user 108, via interaction with AR platform 105, created virtual binding 135B and connected or associated the binding 135B with virtual object 131V-2 and instrumented object 131I.”) [The interaction with voice commands issued by the user reads on “detecting voice information input”, and manipulating the binding based on the voice command reads on “executing the switching operation according to the voice information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, Killian and Anderson before them, to modify the home automation control using virtual home and virtual devices to incorporate allowing user to use voice commands to modify the home automation control.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing user interface to include voice commands to offer user a variety of ways in inputting commands (Anderson: Abstract “In embodiments, a user may perform one or more gestures and/or voice commands to create virtual bindings with physical objects, where the created virtual bindings may take on attributes and create/perform actions based on attributes of the physical objects.  A projection device may recognize the physical objects and cause the bindings and/or projected virtual objects to perform various actions in response to different user gestures and/or voice commands.  Additionally, the system may instruct some physical objects (e.g., robots, electromechanical devices, etc.) in response to user gestures/voice commands to cause those physical devices to perform various actions.”).

Madonna, Killian and Anderson do not explicitly teach: wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound.
Zhang teaches:
wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound. (Zhang: Abstract “The present invention relates to a method for controlling a home appliance located in assigned room with voice commands in home environment.  The method comprises the steps of: receiving a voice command by a user; recording the received voice command; sampling the recorded voice command and feature extracting from the recorded voice command; determining room label by comparing the extracted features of the voice command with feature references, wherein the room label is associated with the feature references; assigning the room label to the voice command; and controlling the home appliance located in the assigned room in accordance with the voice command.”; [0003] “However, in a typical home environment where there are more than one TV set, it is ambiguously to decide which TV set should be turned on without the appropriate location information related with where the voice command is said if the application just identifies that a user says "turn on TV" to the mobile phone.  So an additional method is necessary to determine which TV set is to be controlled based on the context of the user command.”) [The TV in the labeled room reads on “name information of the first virtual smart home device is to be bound”, and the room label based on the voice command analysis reads on “name information of the second virtual room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, Killian, Anderson and Zhang before them, to modify the voice commands for home automation control to incorporate the name of the device and the specific room or home environment where the voice is coming from based on voice analysis.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing user interface to control the correct device in a correct room or environment (Zhang: [0003] “However, in a typical home environment where there are more than one TV set, it is ambiguously to decide which TV set should be turned on without the appropriate location information related with where the voice command is said if the application just identifies that a user says "turn on TV" to the mobile phone.  So an additional method is necessary to determine which TV set is to be controlled based on the context of the user command.”).

Regarding claim 7, Madonna and Killian teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madonna, in view of Killian, further in view of Anderson, further in view of Zhang, further in view of Ackmann et al. (US 2020/0371488 A1), hereinafter ‘Ackmann’.

Regarding claim 3, Madonna, Killian, Anderson and Zhang teach all the features of claims 1-2.
Madonna, Killian, Anderson and Zhang do not explicitly teach: placement position information of the first virtual smart home device in the second virtual room, such that the first virtual smart home device is arranged in a position indicated by the placement position information in the second virtual room.
Ackmann teaches:
placement position information of the first virtual smart home device in the second virtual room, such that the first virtual smart home device is arranged in a position indicated by the placement position information in the second virtual room. (Ackmann: [0615] “Method 4700 begins with method step 4702, wherein method 4700 and Configuration App 506 configures the devices in the house. In method step 4704, Configuration App 506 defines a set of devices that can become two or more virtual devices. In method step 4706, method 4700 and Configuration App 506 prompt the user to create a first name for a first portion of a first virtual device, a second name for the second portion of the virtual device, and so on until all the portions are named (generally, they usually are only two, but some devices have more than two). In method step 4708, method 4700 and Configuration App 506 prompt the user to place each virtual device in the best location as the user sees fit; then, in method step 4710, Configuration App 506 sets the configuration, saves, and backs up the same.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, Killian, Anderson, Zhang and Ackmann before them, to modify the user interface to incorporate prompting user to place each virtual device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing user interface with the virtual devices located in the best location as the user sees fit (Ackmann: [0615] “Method 4700 begins with method step 4702, wherein method 4700 and Configuration App 506 configures the devices in the house. In method step 4704, Configuration App 506 defines a set of devices that can become two or more virtual devices. In method step 4706, method 4700 and Configuration App 506 prompt the user to create a first name for a first portion of a first virtual device, a second name for the second portion of the virtual device, and so on until all the portions are named (generally, they usually are only two, but some devices have more than two). In method step 4708, method 4700 and Configuration App 506 prompt the user to place each virtual device in the best location as the user sees fit; then, in method step 4710, Configuration App 506 sets the configuration, saves, and backs up the same.”).

Regarding claim 14, Madonna, Killian, Anderson and Zhang teach all the features of claims 6-7.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.


Claims 4-5, 8, 11-12 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Madonna, in view of Killian, further in view of Jonsson (US 2019/0250575 A1), hereinafter ‘Jonsson’.

Regarding claim 4, Madonna and Killian teach all the features of claim 1.
Madonna and Killian do not explicitly teach: wherein before acquiring the switching operation performed by the user for the virtual usage scenario, the method further comprising: acquiring first attribute information of the first virtual smart home device, wherein the first attribute information is used for indicating whether it is allowed to re-bind the first virtual smart home device; if it is determined that the first attribute information indicates that it is allowed to re-bind the first virtual smart home device, outputting an image of the second virtual room; or, outputting an identifier of each of the at least one virtual room, wherein the identifier of each of the at least one virtual room comprises an identifier of the second virtual room; or, outputting a list of the at least one virtual room, wherein the second virtual room is included in the list.
Jonsson teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, the method further comprising: acquiring first attribute information of the first virtual smart home device, wherein the first attribute information is used for indicating whether it is allowed to re-bind a smart home device; if it is determined that the first attribute information indicates that it is allowed to re-bind the first virtual smart home device, (Jonsson: [0038], figure 5 “The relational database for commissioning in FIG. 5 includes a "Physical Devices" table containing unique physical device ID keys 128 which serve as a primary key for each physical device.  The Physical Devices table 126 includes attributes sufficient to define the network address of the physical device identified by the respective ID key 128, e.g., attributes of IP address 130 and MAC address 132 if the system is designed to accommodate both types of network addresses.  The attributes of the installed physical devices can be entered during the planning stage prior to the on-site commissioning steps.  During on-site commissioning, when the location of a physical device is identified, the commissioning software enables binding of the physical device to the appropriate section 72S-89S and the appropriate virtual device by entering the Physical Device ID 128, 106 in the Binding Table 104, in addition to being in the Physical Devices table 126.”) [The location of the physical device being identified to be bound after the physical devices were entered/bound during the planning stage prior to the commissioning reads on “it is allowed to re-bind …”.]
outputting an image of the second virtual room; or, outputting an identifier of each of the at least one virtual room, wherein the identifier of each of the at least one virtual room comprises an identifier of the second virtual room; or, outputting a list of the at least one virtual room, wherein the second virtual room is included in the list. (Jonsson: [0040], figures 6A-6B “FIGS. 6A and 6B illustrate data entry during the commissioning process.  FIG. 6A illustrates the commissioning of physical devices in Rooms 101-104.  The first four columns from the left are filled automatically for the sections, i.e. Rooms 101-104, to which the reference copy has been applied.  During the commissioning process, the technician enters the physical device ID numbers to bind the physical devices to the respective virtual devices in the relevant section, i.e. Rooms 101-104.  FIG. 6B illustrates data entry in the form of physical device ID numbers again, however, in FIG. 6B group names are indicated in addition to virtual device names and section names.  FIGS. 6A and 6B demonstrate the input of information necessary for commissioning while on-site is able to be done with ease.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, Killian and Jonsson before them, to modify the home automation control using virtual home and virtual devices to incorporate planning including entering attributes of the devices and locations within the room where the devices are expected to be prior to actual binding of the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve expediting binding process of the devices (Jonsson: Abstract “The commissioning of a smart building technology system is implemented with the use of a binding table in a relational database to bind one or more sections of virtual devices representing, e.g., lights, sensors, actuators and room controls, to the network addresses of physical devices.  Plans for redundant sections in large building are created in terms of virtual devices and logical functions (such as programmed groups of devices, scenes and recipes) without direct binding to physical devices.  Software creates reference copies of the plan for redundant sections the building, through use of a binding table, and attaches the reference copy to the location of the respective section on a master layout of the building.  The plan modeled with virtual devices can be edited or reprogrammed across all reference copies, even after binding to physical devices and commissioning is completed.”; [0005] “One object of the invention is to expedite the commissioning process.  Other objects of the invention are to reduce the technical complexity of the commissioning process, reduce errors during the commissioning process and facilitate after service of lighting/sensor networks.”).

Regarding claim 5, Madonna, Killian and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a type of each of the at least one virtual smart home device. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices.”) [Treating the redundant standard rooms the same with respect to physical devices reads on “a preset rule”.]
The motivation to combine Madonna, Killian and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 8, Madonna and Killian teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 11, Madonna, Killian and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a placement position of each of the at least one virtual smart home device in a room. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0033] “…On the other hand, if a plan needs to be altered or fundamentally changed by adding or removing devices or placing devices in a different location relative to the other devices, or by changing the logical function or programming of the devices in the room, then a new plan must be used and not a reference copy.” ; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices. The commissioning software is further configured to bind the network address of identified physical devices to the respective virtual devices in the reference copy of the plan for the respective section 72S-76S, and 78S-89S.  The mobile commissioning device 30, e.g. tablet 30 operating commissioning application software, is configured to assist in identifying the location of connected physical devices and create a relation between the network address of the respective physical device and the corresponding virtual devices in the plan.”) [Initial locations of the devices in the room per the redundant standard room reads on “a placement position …”.]
The motivation to combine Madonna, Killian and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 12, Madonna, Killian and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a type of each of the at least one virtual smart home device, and a placement position of each of the at least one virtual smart home device in a room. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0033] “…On the other hand, if a plan needs to be altered or fundamentally changed by adding or removing devices or placing devices in a different location relative to the other devices, or by changing the logical function or programming of the devices in the room, then a new plan must be used and not a reference copy.” ; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices. The commissioning software is further configured to bind the network address of identified physical devices to the respective virtual devices in the reference copy of the plan for the respective section 72S-76S, and 78S-89S.  The mobile commissioning device 30, e.g. tablet 30 operating commissioning application software, is configured to assist in identifying the location of connected physical devices and create a relation between the network address of the respective physical device and the corresponding virtual devices in the plan.”) [Treating the redundant standard rooms the same with respect to physical devices reads on “a preset rule”.]
The motivation to combine Madonna, Killian and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 15, Madonna, Killian and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 16, Madonna, Killian and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 11 and is rejected using the same teachings and rationale.

Regarding claim 17, Madonna, Killian and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 12 and is rejected using the same teachings and rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116